FOLTA, District Judge.
Early in the year 1951 the plaintiff established a motor trucking business at Anchorage, operating his trucks between Anchorage and Seward and other cities. Later the defendant commenced operations between Anchorage and Seward, and adopted the name of Anchorage Freight Distributors. Plaintiff now seeks to enjoin the infringement of his trade name “Anchorage Freight Lines”.
The evidence shows that as a result of use and advertising, the name “Anchorage Freight Lines” came to be identified in the mind of the public in the area of Anchorage and vicinity with the services rendered by the plaintiff. It further appears that as a result of the use of the words “Anchorage Freight” in the names *11of both businesses, which have their headquarters at Anchorage and render the same services in the area referred to, much confusion has ensued as to identity, to the prejudice of the plaintiff.
The defendant contends that the words “Anchorage Freight” are geographical and descriptive of the services and, hence, the use of them cannot become the basis for the rights asserted by the plaintiff. This is a well known limitation on the establishment of trade-marks, but is not applicable to trade names. Restatement of Torts, Sections 715 and 716.
Ñor is it material whether or not the defendant acted with fraudulent intent to harm the plaintiff. Restatement of Torts, Section 717, comment (a).
I am of the opinion, therefore, that the defendant should be permanently enjoined from using the name “Anchorage Freight Distributors” in connection with his transportation business in Anchorage and Seward and vicinity.
An attorney’s fee of $500 is allowed.